       Case 4:19-cr-00309 Document 20 Filed on 07/29/20 in TXSD Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

UNITED STATES OF AMERICA                  §
                                          §
v.                                        §      CRIMINAL ACTION NO. H-19-309
                                          §
MAURICIO GARCIA-SALINAS                   §


                      MEMORANDUM OPINION AND ORDER

        Defendant Mauricio Garcia-Salinas, proceeding pro se, filed a motion for reduction

in sentence (“RIS”) and/or compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

(Docket Entry No. 18.) The Government filed a response in opposition. (Docket Entry No.

19.)

        Having considered the motion, the response, the record, and the applicable law, the

Court DENIES the motion for the reasons shown below.

                                       Background

        Defendant is a 45-year-old male currently confined at FMC Fort Worth, a Federal

Bureau of Prisons (“BOP”) medical facility located in Fort Worth, Texas. Defendant is a

citizen of Mexico illegally residing in the United States. The Court sentenced defendant on

August 5, 2019, to a total of 168 months confinement following his conviction for conspiracy

to possess with intent to distribute 5 kilograms or more of cocaine, and 100 grams or more

of heroin, in violation of 21 U.S.C. §§ 841 (b)(1)(A)(ii), (b)(1)(B)(i) and 846. The Court

also entered a money judgment against him in excess of $1 million. Final judgment was
     Case 4:19-cr-00309 Document 20 Filed on 07/29/20 in TXSD Page 2 of 11




entered on August 6, 2019, and no direct appeal was taken. The BOP currently reports

defendant’s anticipated release date as July 15, 2029.

       In support of his motion, defendant claims to have debilitating medical conditions,

including type 2 diabetes, back pain, a chronic foot sore, and “anema #5.” (Docket Entry No.

18, p. 4.) He states that he is at risk for contracting a COVID-19 infection and is unable to

take care of himself. He asks the Court to reduce his sentence to time served so he may

return home in Houston for proper medical care.

                                      Legal Standard

       Defendant brings his motion for a sentence reduction and/or compassionate release

under 18 U.S.C. § 3582(c)(1)(A)(i), which allows a court in its discretion to modify a

sentence under certain circumstances. Under the current version of the statute, a motion for

modification may be made by either the Director of the BOP or by a defendant after the

defendant has fully exhausted his administrative rights. 18 U.S.C. § 3582(c)(1)(A).

       Compassionate release under section 3582(c)(1)(A) authorizes a court to modify a

defendant’s term of imprisonment if the court finds that two conditions have been satisfied.

The first is that “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i). The second is that “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The court

also must consider the factors set forth in 18 U.S.C. § 3553(a), to the extent they are

applicable. Id. See also United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). The


                                             2
     Case 4:19-cr-00309 Document 20 Filed on 07/29/20 in TXSD Page 3 of 11




district court must base its decision on “a thorough factual record” and “must provide

specific factual reasons, including but not limited to due consideration of the § 3553(a)

factors, for its decision.” Id.

       The Sentencing Commission has addressed in a policy statement what qualifies as

“extraordinary and compelling reasons” to release a defendant from BOP custody. See

U.S.S.G. § 1B1.13. This Court will refer to the Sentencing Commission’s policy statement

for guidance, without deciding whether it is binding in this context. The relevant policy

statement outlines four categories of circumstances that may constitute extraordinary and

compelling reasons for a sentence reduction:

       (1)     the defendant suffers from a medical condition that is terminal or
               substantially diminishes the defendant’s ability to provide self-care in
               a correctional environment;

       (2)     the defendant is at least 65 years old, is experiencing a serious
               deterioration in health due to the aging process, and has served at least
               10 years or 75% of his or her term of imprisonment;

       (3)     family circumstances involving the death or incapacitation of the
               caregiver of the defendant’s minor child or the incapacitation of the
               defendant’s spouse or registered partner; or

       (4)     other reasons, other than or in combination with the other listed
               circumstances, that are extraordinary and compelling.

U.S.S.G. § 1B1.13, Application Note 1. A defendant in a motion brought under section

3582(c)(1)(A) has the burden to establish that relief is warranted in his case.

       Even if extraordinary and compelling reasons for modification or early release are

shown, Sentencing Guideline § 1B1.13(2) authorizes a sentence reduction only if the

                                               3
     Case 4:19-cr-00309 Document 20 Filed on 07/29/20 in TXSD Page 4 of 11




defendant “is not a danger to the safety of any other person or the community, as provided

in 18 U.S.C. § 3142(g).”

       As provided in both section 3582(c)(1)(A) and the policy statement, a court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent they are

applicable. These factors include the nature and circumstances of the offense; the history and

characteristics of the defendant; and the need for the sentence to reflect the seriousness of

the offense, promote respect for the law, provide just punishment, afford adequate

deterrence, protect the public, and provide the defendant with needed training, medical care,

or other treatment in the most effective manner. 18 U.S.C. § 3553(a). The policy statement

also recognizes that the sentencing court “is in a unique position to determine whether the

circumstances warrant a reduction . . . after considering the factors set forth in 18 U.S.C. §

3553(a) and the criteria set forth in this policy statement[.]” U.S.S.G. § 1B1.13 cmt. 4.

       Thus, a defendant may be eligible for compassionate release under section

3582(c)(1)(A) if the Court finds “extraordinary or compelling reasons” to warrant a sentence

reduction and the defendant is found not to pose a risk of danger to the community, and it

also finds that a sentence reduction is consistent with United States Sentence Commission

policy statements.

                                       ICE Detainer

       Defendant’s PSR indicates that he is a citizen of Mexico and an undocumented alien

unlawfully in the United States. The Bureau of Immigration and Customs Enforcement


                                              4
     Case 4:19-cr-00309 Document 20 Filed on 07/29/20 in TXSD Page 5 of 11




(ICE) has a detainer lodged against him, which apparently remains active. Consequently, if

this Court were to grant defendant’s motion, it would order his immediate release to ICE

custody to await removal proceedings. The Court is not convinced that this would provide

a “compassionate release,” as COVID-19 conditions in ICE custody would not necessarily

offer an improvement over COVID-19 conditions in BOP custody. Defendant presents

nothing to the contrary. Indeed, inasmuch as he is requesting a reduction in his sentence to

time served so he may return to his home in Houston, Texas, defendant does not indicate that

he would request a compassionate release if it entailed his immediate transfer to ICE custody.

This Court declines to make that decision for him.

                                        Exhaustion

       The Government does not contest defendant’s allegations that he exhausted his

administrative remedies prior to filing the instant motion.

       Accordingly, the Court finds that defendant exhausted his administrative remedies for

purposes of his pending motion for RIS/compassionate release.

                         Extraordinary and Compelling Reasons

       “Extraordinary and compelling” reasons warranting a reduction in a defendant’s

sentence can be found if he has an underlying medical condition rendering him particularly

susceptible to contracting COVID-19. Defendant states here that he is medically vulnerable

to COVID-19 because he has the following medical conditions: type 2 diabetes, back pain,

an chronic foot sore that requires his use of crutches, “anema #5,” polyneuropathy,


                                              5
     Case 4:19-cr-00309 Document 20 Filed on 07/29/20 in TXSD Page 6 of 11




hypoglycemia, and phantom limb syndrome. Defendant’s PSR shows that he is diabetic and

takes insulin twice a day.

        On June 25, 2020, the Centers for Disease Control (“CDC”) provided new guidance

on what conditions put a person at a greater risk for severe illness from COVID-19.1 The

CDC reports states that2

       People of any age with the following conditions are at increased risk of
       severe illness from COVID-19:

              Chronic kidney disease

              COPD (chronic obstructive pulmonary disease)

              Immunocompromised state (weakened immune system) from solid
              organ transplant

              Obesity (body mass index [BMI] of 30 or higher)

              Serious heart conditions, such as heart failure, coronary artery
              disease, or cardiomyopathies

              Sickle cell disease (a hemoglobin disorder)

              Type 2 diabetes mellitus




       1
         See CDC, People who are at an Increased Risk for Severe Illness, at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
visited July 15, 2020).
       2
         See CDC, People of Any Age: Summary of Recent Changes, updated 6/25/20, at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditi
ons.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2
Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited July 15, 2020) (original
boldface, emphasis added).

                                               6
     Case 4:19-cr-00309 Document 20 Filed on 07/29/20 in TXSD Page 7 of 11




       Based on what we know at this time, people with the following conditions
       might be at an increased risk for severe illness from COVID-19:

              Asthma (moderate-to-severe)

              Cerebrovascular disease

              Cystic fibrosis

              Hypertension or high blood pressure

              Immunocompromised state (weakened immune system) from blood or
              bone marrow transplant, immune deficiencies, HIV, use of
              corticosteroids, or use of other immune weakening medicines

              Neurologic conditions, such as dementia

              Liver disease

              Pregnancy

              Pulmonary fibrosis

              Smoking

              Thalassemia (a hemoglobin disorder)

              Type 1 diabetes mellitus

       Defendant has not provided the Court with copies of any medical records establishing

his medical conditions, their severity and current treatment, or his professed inability to

provide self care or function as a “normal person.” Although defendant’s PSR indicates that

he takes insulin twice a day for diabetes and had a toe surgically removed at some point, no

other medical conditions appear in the record for purposes of this motion. Defendant does

not state that the BOP has been unable to control his diabetes through medical treatment.

                                             7
     Case 4:19-cr-00309 Document 20 Filed on 07/29/20 in TXSD Page 8 of 11




       The current CDC guidelines report that Type 2 diabetes presents an increased risk of

severe illness from COVID-19.         However, merely being at higher risk for serious

complications from COVID-19 is not, by itself, sufficient for the Court to find the requisite

extraordinary and compelling reasons for compassionate release. That is, not every prisoner

at higher risk for serious complications from COVID-19 is entitled to immediate release from

incarceration.   Defendant here does not show that his underlying medical condition

substantially diminishes his ability to provide self-care in a correctional environment, or that

the BOP is unable to meet his medical needs. Although defendant expresses dissatisfaction

with his present prison medical care, he has not submitted medical records showing an actual

deficiency in his medical care, nor does he provide any support for his allegation that he is

unable to care for himself in prison. Defendant claims not to function as a “normal person,”

but proffers no explanation or support for such a claim. Significantly, he does not contend

or show that the BOP is unable to meet his medical needs as to his diabetes. Defendant

further states that he currently uses crutches to help him ambulate, but nothing in the record

establishes why he is using crutches, how long he will need to use crutches, or that the

crutches leave him unable to care for himself.

       Although defendant may have legitimate concerns regarding COVID-19, he does not

establish that the BOP cannot manage an outbreak within his correctional facility or that the

facility is specifically unable to treat him, if he were to contract the virus and develop

COVID-19 symptoms, while incarcerated. This is particularly true in light of the fact that


                                               8
     Case 4:19-cr-00309 Document 20 Filed on 07/29/20 in TXSD Page 9 of 11




he is currently confined at a BOP medical facility. Defendant does not meet his threshold

burden of establishing extraordinary and compelling reasons for a compassionate release

from incarceration.

       Consideration of the relevant sentencing factors under section 3553(a) additionally

weigh against granting relief in this case, as follows.

                                   Sentencing Considerations

       The Court must consider whether reducing defendant’s sentence to time served would

“promote respect for the law, provide just punishment, [and] afford adequate deterrence”

under section 3553(a). The parties have not addressed these issues in their respective

pleadings. Nevertheless, the Court’s review of the record in this case shows that the section

3553(a) factors weigh heavily against the granting of relief.

       The evidence against defendant, and the information set out in the PSR, show that

defendant was a manager or supervisor in an organization that trafficked in cocaine, heroin,

and bulk cash smuggling. He stipulated to being a manager or supervisor in the enterprise,

and that he trafficked between 150 and 450 kilograms of cocaine. He was directly

responsible for the distribution of heroin and cocaine from Texas though Georgia, Maryland,

North Carolina and Florida, and was arrested following a lengthy multi-jurisdictional

investigation by federal agents.

       The PSR further shows that defendant has a lengthy criminal history, including

convictions for theft (1996), sexual assault of a child (2001), and possession of a controlled


                                              9
    Case 4:19-cr-00309 Document 20 Filed on 07/29/20 in TXSD Page 10 of 11




substance, namely cocaine (2011). He also has six prior arrests and/or detentions for illegal

entry into the United States, with ensuing deportations. Defendant has no formal education,

no specialized training or skills, and only a limited understanding of the English language.

He seeks to return to his wife in Houston, who reportedly accompanied him on his drug-

related activities and travels.

       The parties agree that defendant has served approximately 3 years of his 14-year

sentence, which is approximately 21% of his sentence. This short period of incarceration is

inadequate to “promote respect for the law, provide just punishment, [and] afford adequate

deterrence” in defendant’s case, given the duration and depth of his involvement in the

criminal activity. Defendant argues nothing to the contrary, and he fails to meet his burden

of proof to show that a RIS and/or compassionate release in his case would comply with the

goals of section 3553(a).

       The Court concludes that, in light of these circumstances, a sentence reduction to time

served would not adequately reflect the seriousness of Defendant’s criminal offense, promote

respect for the law, or provide just punishment. 18 U.S.C. § 3553(a)(2)(A).

       The Court has also given consideration to the requirement of Sentencing Guideline

§ 1B1.13(2), which authorizes a sentence reduction only if the defendant “is not a danger to

the safety of any other person or the community, as provided in 18 U.S.C. § 3142(g).” Given

that any relief granted by this Court would include an order for defendant’s immediate




                                             10
    Case 4:19-cr-00309 Document 20 Filed on 07/29/20 in TXSD Page 11 of 11




release to ICE custody, the Court finds that defendant would not be a danger to the safety of

any other person or the community if a compassionate release were granted.

                                        Conclusion

       For the reasons set forth above, the Court DENIES defendant’s motion for

RIS/compassionate release (Docket Entry No. 18).

       Signed at Houston, Texas on July 29, 2020.




                                                        Gray H. Miller
                                              Senior United States District Judge




                                             11
